

115 HR 7168 IH: Clean Up EtO Act of 2018
U.S. House of Representatives
2018-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7168IN THE HOUSE OF REPRESENTATIVESNovember 20, 2018Mr. Lipinski introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Administrator of the Environmental Protection Agency, as required by section
			 112(d)(6) of the Clean Air Act (42 U.S.C. 7412(d)(6)), to review and
			 revise as necessary the emissions standards for sources of ethylene
			 oxides, and for other purposes.
	
 1.Short titleThis Act may be cited as the Clean Up EtO Act of 2018. 2.FindingsThe Congress finds the following:
 (1)Ethylene oxide is a human carcinogen that causes increased cancer risk at very low concentrations in air.
 (2)The Environmental Protection Agency produced a cancer risk estimate due to ethylene oxide inhalation in 1985 and again in 2016. Due to significant advances in our scientific understanding of ethylene oxide carcinogenicity, the risk estimate increased by a factor of 30 over that period of time.
 (3)The Environmental Protection Agency has not updated its National Emissions Standards for Hazardous Air Pollutants for ethylene oxide sterilization facilities or hospital ethylene oxide sterilizers since the 2016 risk estimate was published.
 (4)According to the Environmental Protection Agency’s most recent National Air Toxics Assessment, ethylene oxide is the biggest contributor to cancer risk in 93 out of the top 100 census tracts in the country with the highest cancer risk due to air pollution. In 58 of those tracts, the cancer risk due to ethylene oxide is greater than 100 cases per million people, the level at which the Agency considers an air pollutant to pose a public health threat beyond an ample margin of safety.
 (5)Section 112 of the Clean Air Act (42 U.S.C. 112) requires the Environmental Protection Agency to revise emissions standards for hazardous air pollutants no less often than every 8 years, yet the standard for ethylene oxide sterilization facilities was last updated in 2006 and the standard for hospital ethylene oxide sterilizers was last updated in 2007.
 (6)In 2001, the Environmental Protection Agency eliminated the requirement that ethylene oxide sterilization facilities control emissions from their sterilization chamber vents. Emissions from those vents are a significant contributor to the elevated cancer risk estimated in the National Air Toxics Assessment.
 (7)The current National Emissions Standards for Hazardous Air Pollutants for ethylene oxide sterilizers and hospital ethylene oxide sterilizers do not protect public health with an adequate margin of safety.
 3.Review and revision of emissions standards for sources of ethylene oxidesNot later than 9 months after the date of enactment of this Act, as required by section 112(d)(6) of the Clean Air Act (42 U.S.C. 7412(d)(6)), the Administrator of the Environmental Protection Agency shall—
 (1)review the emissions standards promulgated under section 112(d) of such Act (42 U.S.C. 7412(d)) for sources of ethylene oxides;
 (2)promulgate a final rule revising such standards as necessary; and (3)include in such final rule emissions standards under section 112(d)(2) of such Act (42 U.S.C. 7412) to control the emission of ethylene oxides from chamber exhaust vents.
			